McCORD, Circuit Judge
(dissenting).
The facts of this case being substantially the same as those in the case of Meach-am v. Halley et al., 5 Cir., 103 F.2d 967, the dissent filed in that case expresses my views in this one.
I respectfully dissent.
On Petition for Rehearing.
PER CURIAM.
As neither of the judges who concurred in the judgment of the court in the above numbered and entitled cause is of opinion that the petition for rehearing should be granted, it is ordered that the said petition be and the same hereby is denied.